


Exhibit 10.3

 

EMPLOYEE RESTRICTED STOCK AWARD

 

TOREADOR RESOURCES CORPORATION

2005 LONG-TERM INCENTIVE PLAN

 

Pursuant to the Toreador Resources Corporation 2005 Long-Term Incentive Plan
(the “Plan”) for key employees, key consultants, and outside directors of
Toreador Resources Corporation, a Delaware corporation (the “Company”) and its
Subsidiaries,

 

Name

(the “Participant”)

 

has been granted a Restricted Stock Award in accordance with Section 6.4 of the
Plan.

 

1.             Terms of Award.  The number of shares of Common Stock awarded
under this Award Agreement (this “Agreement”) is                      shares
(the “Awarded Shares”).  The Date of Grant of this Award is
                        , 20    .

 

2.             Subject to Plan.  This Agreement is subject to the terms and
conditions of the Plan, and the terms of the Plan shall control to the extent
not otherwise inconsistent with the provisions of this Agreement.  The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan.  This Agreement is subject to any
rules promulgated pursuant to the Plan by the Board or the Committee and
communicated to the Participant in writing.

 

3.             Vesting.  Except as specifically provided in this Agreement and
subject to certain restrictions and conditions set forth in the Plan, the
Awarded Shares shall be vested as follows:

 

[Vesting information to be provided in individual agreement].

 

Notwithstanding the foregoing, in the event that while the Participant is
employed by (or, if the Participant is a consultant, is providing services to)
the Company or a Subsidiary, (i) a Change in Control occurs, then immediately
prior to the effective date of such Change in Control, the total Awarded Shares
not previously vested shall thereupon immediately become vested or (ii) the
Participant dies, the total Awarded Shares not previously vested shall
immediately become vested upon the Participant’s death.

 

4.             Forfeiture of Awarded Shares. Awarded Shares that are not vested
in accordance with Section 3 shall be forfeited on the date of the Participant’s
Termination of Service. Upon forfeiture, all of the Participant’s rights with
respect to the forfeited Awarded Shares shall cease and terminate, without any
further obligations on the part of the Company.

 

5.             Restrictions on Awarded Shares. Awarded Shares that are not
vested in accordance with Section 3 and which are subject to forfeiture in
accordance with Section 4 shall be subject to the terms, conditions, provisions,
and limitations of this Section 5.

 

(a)           Subject to the provisions of the Plan and the other terms of this
Agreement, from the Date of Grant until the date the Awarded Shares are vested
in accordance with Section 3 and no longer subject to forfeiture in accordance
with Section 4 (the “Restriction Period”), the Participant shall not be
permitted to sell, transfer, pledge or assign shares any of the Awarded Shares.

 

--------------------------------------------------------------------------------


 

(b)           Except as provided in paragraph (a) above, the Participant shall
have, with respect to his or her Awarded Shares, all of the rights of a
stockholder of the Company, including the right to vote the shares, and the
right to receive any dividends thereon.

 

6.                                          Legend.  The following legend shall
be placed on all certificates representing Awarded Shares:

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Toreador Resources Corporation
2005 Long-Term Incentive Plan, a copy of which is on file at the principal
office of the Company in Dallas, Texas.  No transfer or pledge of the shares
evidenced hereby may be made except in accordance with and subject to the
provisions of said Plan.  By acceptance of this certificate, any holder,
transferee or pledgee hereof agrees to be bound by all of the provisions of said
Plan.”

 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

All Awarded Shares owned by the Participant shall be subject to the terms of
this Agreement and shall be represented by a certificate or certificates bearing
the foregoing legend.

 

7.             Delivery of Certificates.  Certificates for Awarded Shares free
of restriction under this Agreement shall be delivered to the Participant
promptly after, and only after, the Restriction Period shall expire without
forfeiture in respect of such shares of Common Stock.  Certificates for shares
of Common Stock forfeited pursuant to Section 4 shall be promptly returned to
the Company by the Participant.  In connection with the issuance of a
certificate for Restricted Stock, the Participant shall endorse such certificate
in blank or execute a stock power in a form satisfactory to the Company in blank
and deliver such certificate and executed stock power to the Company.  The
parties acknowledge that remedies at law will be inadequate remedies for breach
of this Section 7 and consequently agree that this Section 7 shall be
enforceable by specific performance.  The remedy of specific

 

2

--------------------------------------------------------------------------------


 

performance shall be cumulative of all of the rights and remedies at law or in
equity of the parties under this Section 7.

 

8.             Voting.  The Participant, as record holder of the Awarded Shares,
has the exclusive right to vote, or consent with respect to, such Awarded Shares
until such time as the Awarded Shares are transferred in accordance with this
Agreement; provided, however, that this Section 8 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.

 

9.             Representations, Etc.  Each spouse individually is bound by, and
such spouse’s interest, if any, in any Awarded Shares is subject to, the terms
of this Agreement.  Nothing in this Agreement shall create a community property
interest where none otherwise exists.

 

10.           Dispute Resolution.

 

(a)           Arbitration.  Except as otherwise provided in Section 7, all
disputes and controversies of every kind and nature between any parties hereto
arising out of or in connection with this Agreement or the transactions
described herein as to the construction, validity, interpretation or meaning,
performance, non-performance, enforcement, operation or breach, shall be
submitted to arbitration pursuant to the following procedures:

 

(i)            After a dispute or controversy arises, any party may, in a
written notice delivered to the other parties to the dispute, demand such
arbitration.  Such notice shall designate the name of the arbitrator (who shall
be an impartial person) appointed by such party demanding arbitration, together
with a statement of the matter in controversy.

 

(ii)           Within 30 days after receipt of such demand, the other parties
shall, in a written notice delivered to the first party, name such parties’
arbitrator (who shall be an impartial person).  If such parties fail to name an
arbitrator, then the second arbitrator shall be named by the American
Arbitration Association (the “AAA”).  The two arbitrators so selected shall name
a third arbitrator (who shall be an impartial person) within 30 days after
appointment of the second arbitrator, or in lieu of such agreement on a third
arbitrator by the two arbitrators so appointed, the third arbitrator shall be
appointed by the AAA.  If any arbitrator appointed hereunder shall die, resign,
refuse or become unable to act before an arbitration decision is rendered, then
the vacancy shall be filled by the method set forth in this Section 10 for the
original appointment of such arbitrator.

 

(iii)          Each party shall bear its own arbitration costs and expenses. 
The arbitration hearing shall be held in Dallas, Texas at a location designated
by a majority of the arbitrators.  The Commercial Arbitration Rules of the
American Arbitration Association shall be incorporated by reference at such
hearing and the substantive laws of the State of Texas (excluding conflict of
laws provisions) shall apply.

 

(iv)          The arbitration hearing shall be concluded within 10 business days
from the beginning of the arbitration hearing unless otherwise ordered by the
arbitrators and the written award thereon shall be made within 15 days after the
close of submission of evidence.  An award rendered by a majority of the
arbitrators appointed pursuant to this Agreement shall be final and binding on
all parties to the proceeding, shall resolve the question of costs of the
arbitrators and all related matters, and judgment on such award may be entered
and enforced by either party in any court of competent jurisdiction.

 

3

--------------------------------------------------------------------------------


 

(v)           Except as set forth in Section 10(b), the parties stipulate that
the provisions of this Section 10 shall be a complete defense to any suit,
action or proceeding instituted in any federal, state or local court or before
any administrative tribunal with respect to any controversy or dispute arising
out of this Agreement or the transactions described herein.  The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination or expiration of this Agreement.

 

No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.

 

(b)           Emergency Relief.  Notwithstanding anything in this Section 10 to
the contrary, any party may seek from a court any provisional remedy that may be
necessary to protect any rights or property of such party pending the
establishment of the arbitral tribunal or its determination of the merits of the
controversy or to enforce a party’s rights under Section 10.

 

11.           Participant’s Representations.  Notwithstanding any of the
provisions hereof, the Participant hereby agrees that he will not acquire any
Awarded Shares, and that the Company will not be obligated to issue any Awarded
Shares to the Participant hereunder, if the issuance of such shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority.  Any determination in this
connection by the Company shall be final, binding, and conclusive.  The
obligations of the Company and the rights of the Participant are subject to all
applicable laws, rules, and regulations.

 

12.           Participant’s Acknowledgments.  The Participant acknowledges
receipt of a copy of the Plan, which is annexed hereto, and represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all the terms and provisions thereof. The Participant
hereby agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Board or the Committee upon any questions arising under
the Plan or this Agreement.

 

13.           Law Governing.  This Agreement shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).

 

14.           Legal Construction.  In the event that any one or more of the
terms, provisions, or agreements that are contained in this Agreement shall be
held by either a court of competent jurisdiction, with respect to claims under
Section 7, or by an arbitrator, with respect to all other claims under the
Agreement, to be invalid, illegal, or unenforceable in any respect for any
reason, the invalid, illegal, or unenforceable term, provision, or agreement
shall not affect any other term, provision, or agreement that is contained in
this Agreement and this Agreement shall be construed in all respects as if the
invalid, illegal, or unenforceable term, provision, or agreement had never been
contained herein.

 

15.           Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement.  The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

4

--------------------------------------------------------------------------------


 

16.           Entire Agreement.  This Agreement together with the Plan supersede
any and all other prior understandings and agreements, either oral or in
writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to the
said subject matter.  All prior negotiations and agreements between the parties
with respect to the subject matter hereof are merged into this Agreement.  Each
party to this Agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party or by
anyone acting on behalf of any party, which are not embodied in this Agreement
or the Plan and that any agreement, statement or promise that is not contained
in this Agreement or the Plan shall not be valid or binding or of any force or
effect.

 

17.           Parties Bound.  The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.  No person or entity shall
be permitted to acquire any Awarded Shares without first executing and
delivering an agreement in the form satisfactory to the Company making such
person or entity subject to the restrictions on transfer contained in Section 5
hereof.

 

18.           Modification.  No change or modification of this Agreement shall
be valid or binding upon the parties unless the change or modification is in
writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without the Participant’s consent or signature
if the Company determines, in its sole discretion, that such change or
modification is necessary for purposes of compliance with or exemption from the
requirements of Section 409A of the Code or any regulations or other guidance
issued thereunder.  Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted by the Plan.

 

19.           Headings.  The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

20.           Gender and Number.  Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

 

21.           Notice.  Any notice required or permitted to be delivered
hereunder shall be deemed to be delivered only when actually received by the
Company or by the Participant, as the case may be, at the addresses set forth
below, or at such other addresses as they have theretofore specified by written
notice delivered in accordance herewith:

 

(a)           Notice to the Company shall be addressed and delivered as follows:

 

Toreador Resources Corporation

13760 Noel Road, Suite 1100

Dallas, Texas  75240

Attn:  Chief Executive Officer

Facsimile:  (214) 559-3945

 

(b)           Notice to the Participant shall be addressed and delivered as set
forth on the signature page.

 

5

--------------------------------------------------------------------------------


 

22.           Tax Requirements.  The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election.  By execution of this Agreement, the Participant agrees that if
the Participant makes such an election, the Participant shall provide the
Company with written notice of such election in accordance with the regulations
promulgated under Code Section 83(b).  The Company or, if applicable, any
Subsidiary (for purposes of this Section 22, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts paid in cash or other form in connection with the Plan, any Federal,
state, local, or other taxes required by law to be withheld in connection with
this Award.  The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to this Award. 
Such payments shall be required to be made when requested by Company and may be
required to be made prior to the delivery of any certificate representing shares
of Common Stock.  Such payment may be made (i) by the delivery of cash to the
Company in an amount that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding obligations of the
Company; (ii) if the Company, in its sole discretion, so consents in writing,
the actual delivery by the exercising Participant to the Company of shares of
Common Stock that the Participant has not acquired from the Company within six
(6) months prior to the date of exercise, which shares so delivered have an
aggregate Fair Market Value that equals or exceeds (to avoid the issuance of
fractional shares under (iii) below) the required tax withholding payment;
(iii) if the Company, in its sole discretion, so consents in writing, the
Company’s withholding of a number of shares to be delivered upon the exercise of
this Award, which shares so withheld have an aggregate fair market value that
equals (but does not exceed) the required tax withholding payment; or (iv) any
combination of (i), (ii), or (iii).  The Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Participant.

 

[Signature Page to Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

 

 

COMPANY:

 

 

 

 

 

TOREADOR RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

Signature

 

Name:

 

 

 

 

 

Address:

 

 

7

--------------------------------------------------------------------------------
